Digitally signed by
                                                                          Reporter of Decisions
                        Illinois Official Reports                         Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.10.02
                                                                          11:33:20 -05'00'




                   People v. Villanueva, 2017 IL App (3d) 150036



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JOSE RAMON VILLANUEVA, JR., Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-15-0036



Filed              May 30, 2017
Rehearing denied   June 14, 2017



Decision Under     Appeal from the Circuit Court of Iroquois County, No. 14-CF-44; the
Review             Hon. Gordon L. Lustfeldt, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier and Benjamin J. Wimmer, of State Appellate
Appeal             Defender’s Office, of Chicago, for appellant.

                   James A. Devine, State’s Attorney, of Watseka (Jasmine Morton, of
                   State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                   People.



Panel              JUSTICE LYTTON delivered the judgment of the court, with opinion.
                   Presiding Justice Holdridge and Justice O’Brien concurred in the
                   judgment and opinion.
                                              OPINION

¶1       Defendant, Jose Ramon Villanueva, Jr., appeals his convictions for predatory criminal
     sexual assault of a child, criminal sexual assault, and criminal sexual abuse, arguing (1) the
     circuit court’s comments in front of the jury shifted the burden of proof to defendant and
     (2) the circuit court should have conducted a Krankel inquiry. We affirm.

¶2                                               FACTS
¶3       Defendant was charged with (1) predatory criminal sexual assault of a child in that he was
     17 years of age or older and committed an act of sexual penetration with R.D., who was under
     13 years of age, by placing his penis in R.D.’s vagina (720 ILCS 5/11-1.40(a)(1) (West 2014));
     (2) criminal sexual assault in that he committed an act of sexual penetration with I.V. in that he
     placed his penis in I.V.’s vagina through the use of force (720 ILCS 5/11-1.20(a)(1) (West
     2014)); and (3) criminal sexual abuse in that he committed an act of sexual conduct with I.V. in
     that he forced I.V. to touch his penis for the purpose of his sexual arousal (720 ILCS
     5/11-1.50(a)(1) (West 2014)).
¶4       The case proceeded to a jury trial. The court asked the jurors if they understood that: “The
     defendant’s presumed innocent of the charges. That before he can be convicted he must be
     proven guilty beyond a reasonable doubt. The defendant is not required to offer any evidence
     on his or her behalf. And if the defendant does not testify you can’t hold it against him.” Each
     of the jurors agreed that they understood.
¶5       I.V. was 23 years old at the time of trial and testified that, when she was 5 years old, she
     and her three siblings, including George D.1 and Selena D., moved in with their grandparents,
     Rosa and Jose Villanueva, Sr., and their uncles, Robert and defendant. Shortly after I.V. and
     her siblings moved in, their four cousins, including R.D., also moved in. In sum, Rosa, Jose Sr.,
     Robert, defendant, and the eight children all lived in the house. The house had two floors. The
     second floor contained three bedrooms: defendant had one bedroom; the boys, including
     George, shared one bedroom; and there was a spare bedroom. On the first floor, I.V., Selena,
     and R.D. slept in the dining room; Rosa and Jose Sr. had a room; and Robert slept in the living
     room. According to I.V., Rosa, Jose Sr., and Robert could not go upstairs because of health
     issues. I.V. said the house was in defendant’s name and he was responsible for disciplining the
     children. Four years prior to trial, defendant moved out of the house and moved in with his
     girlfriend. For purposes of clarity, we will refer to the house defendant owned that the children
     lived in as the family house and the house he moved in with his girlfriend as the second house.
¶6       I.V. testified that defendant would hit the children. She occasionally had to miss school due
     to having a black eye or other injuries. Throughout her entire school experience, I.V. was in
     special education classes because she had a disability that affected her memory. She was not
     good with numbers and dates because of her disability. She moved out of the family house
     when she was 19 years old after getting married.
¶7       I.V. testified that when she was about eight years old, she was disciplined by defendant
     because she “couldn’t read the book and he kept hitting [her]. [She] was crying.” Defendant

        1
         George’s real name is Jorge, however, he is referred to as “George” throughout the record.
     Therefore, for consistency, we will refer to him as George.

                                                 -2-
       told I.V. to go upstairs. They went into his bedroom, and defendant locked the door. There was
       a door that led to another bedroom, which defendant also locked. Defendant had a television
       with a DVD player. Defendant played a pornography DVD. While they were viewing the
       pornography, defendant masturbated. He did this on multiple occasions. On other occasions,
       defendant forced I.V. to touch his penis and perform oral sex.
¶8         When I.V. turned 14 years old, defendant began forcing I.V. to have sexual intercourse
       with him. This would happen in defendant’s room with pornography playing. Defendant
       would make excuses to call I.V. upstairs, stating that she needed to fold his laundry or clean his
       room. This went on until I.V. was 19 years old and left the family house. Afterwards,
       defendant would tell I.V. not to tell anyone.
¶9         I.V. stated that the first time they had sexual intercourse, George saw them. He was in the
       bedroom next door and saw them through a crack at the top of the door. Later, at a family
       meeting, George told everyone what he saw, and I.V. confirmed that it was true. At the
       meeting, defendant was asked if the allegations were true, and he denied it. I.V. said that
       defendant’s denial “made [her] look stupid.”
¶ 10       I.V. testified that the abuse also occurred in the garage. Defendant was the only person who
       had a key or a garage door opener, even after he moved out. After defendant moved into the
       second house, he would stay in the garage when he fought with his girlfriend. There was a
       couch and a makeshift bed in the garage. When defendant was in the garage, he would tell I.V.
       to come into the garage. Defendant forced I.V. to have sexual intercourse and perform oral sex
       on him. I.V. said the abuse also occurred at the second house. She sometimes missed school to
       babysit defendant’s child and his stepdaughter’s child. Defendant was present while she was
       babysitting, and they would have sexual intercourse.
¶ 11       Defendant taught I.V. to drive when she got her permit. During these driving lessons,
       defendant would force I.V. to perform oral sex on him. They also had sexual intercourse in the
       backseat. Selena and R.D. came on one of these driving lessons, but defendant said they were
       “disturbing [I.V.’s] driving” so they were not allowed to come again. Because of her disability,
       I.V. did not remember specific dates of the abuse.
¶ 12       Selena and R.D. both were kicked out of the family house in the year prior to trial. I.V.
       agreed that she never went to the police until R.D. was kicked out of the family house. She
       said, “I kept to myself because no one believed me especially my own flesh and blood, my
       family.” She stated it did not “have [anything] to do” with R.D. being kicked out.
¶ 13       R.D. testified that she was four years old when she went to live at the family house. She
       said the children basically took care of themselves. She also stated that defendant was mean
       and used physical violence as a form of discipline.
¶ 14       R.D. testified that in 2006 “[defendant] raped [her].” She said that defendant would tell her
       she was in trouble and make her go upstairs to his bedroom. He would lock the door and “tell
       [her] close your eyes and put his penis in [her] mouth and stuff like that and make [her] do stuff
       that [she] didn’t want to do.” Defendant would also lock the door that led to another bedroom,
       though the door had a crack at the top. He would force R.D. to have sexual intercourse. R.D.
       said this happened approximately four or five times over the period of a year when she was
       eight or nine. R.D. said, at one point, “[Defendant] tried to do it again, but I put my foot down
       and I didn’t let him do it ever again.” After that, she told Robert, Rosa, and Jose Sr. what
       defendant was doing. Defendant denied doing anything, and Robert, Rosa, and Jose Sr.
       believed defendant. I.V. was present when R.D. told her family what had happened. I.V. had

                                                   -3-
       disclosed her abuse by defendant on an earlier date. R.D. said the family “kind of did believe”
       I.V. because George had seen I.V. and defendant having sexual intercourse, but that they
       “ended up being on [defendant’s] side.” R.D. testified that defendant would watch VHS tapes
       of pornography in his bedroom all the time.
¶ 15       R.D. said she got kicked out of the family house because she got into an argument with
       Robert. He had kicked her out on numerous occasions, but would always tell her to come back.
       At the time she got kicked out of the family house, R.D. and Selena were the only children still
       living there. R.D. said defendant did not have anything to do with her getting kicked out of the
       family house.
¶ 16       Once R.D. got kicked out of the family house, she told the police what happened. She did
       not go to the police earlier because she was scared, as she was still living in the family house.
       She said, “[Selena] told me it was the right thing to do and she was going to be on my side
       throughout the whole thing.” When asked if she was getting back at her family because she
       was asked to leave, R.D. said she was not getting back at them because she wanted to leave the
       family house. Once she left, she said she was finally “strong enough” to tell the police when
       she was not before.
¶ 17       R.D. said she and Selena were present once when defendant was teaching I.V. to drive, but,
       even though they were not talking, defendant told them they could not come again because
       they were distracting I.V. R.D. stated that he always had “eyes on [I.V.]”
¶ 18       Selena testified that defendant had a DVD/VCR player in his bedroom. Once defendant
       moved out, they cleaned his room and found lots of pictures of I.V. in his closet. Selena
       remembered that at a family meeting, I.V. told everyone what defendant was doing to her and
       no one believed her. At this meeting, George told the family that he saw defendant assaulting
       I.V., but the family did not believe him. Later, a similar meeting occurred regarding R.D.
       Selena further stated that she had once gone with I.V. when she was learning to drive, but
       defendant got mad. Selena said she was kicked out of the family house because she was
       accused of calling to report that Robert and Rosa were committing elder abuse. She said she
       was not unhappy about being kicked out, as she was going move in with her boyfriend anyway.
¶ 19       Sergeant Eric Starkey testified that he had been employed with the Iroquois County
       sheriff’s department for approximately 10 years. He investigated the allegations of sexual
       abuse by I.V. and R.D. against defendant. He interviewed defendant. Defendant initially told
       Starkey he had never been alone with any of the children and had never taught I.V. how to
       drive. Defendant further stated that he did not have any pornography in the family house and
       denied physically or sexually abusing the girls.
¶ 20       After speaking with some of the other family members, Starkey interviewed defendant a
       second time. Through his other interviews, inconsistencies developed regarding whether
       defendant had been alone with any of the children, had pornography, and had taught I.V. to
       drive. Starkey stated that defendant gave him no concrete answers about any of the
       inconsistencies, but simply acknowledged that there may have been inconsistencies.
       Defendant answered Starkey very vaguely, but ultimately agreed that he might have been
       alone with the children sometime during the long period that they lived there.
¶ 21       Nathan Gavel testified that he is a child protection advanced specialist with the Department
       of Children and Family Services as an investigator. Gavel interviewed Rosa and Robert. Rosa
       indicated that she did not know of any abuse going on in the family house. Gavel said that
       Robert mentioned the girls had been upstairs, but said he did not know what went on upstairs

                                                   -4-
       since he could not walk up the stairs. Robert told Gavel that he and defendant would discipline
       the children, and Robert knew they had been disciplined upstairs, as he saw them at the top of
       the stairs.
¶ 22       After the State rested, the defense called Jennifer Corona Gomez, who testified that she
       was defendant’s stepdaughter and lived with her mother and defendant at the second house.
       She was I.V.’s age and went to school with her. She testified that I.V. would come over “[v]ery
       rarely.” When she did come over, it was to babysit Gomez’s brother or for driving lessons. I.V.
       never told Gomez that she was abused by defendant. Gomez agreed that if defendant and her
       mother had an argument, defendant would stay in the garage at the family house.
¶ 23       George D. testified that he never observed any sexual activity between defendant and any
       of the girls. He further stated that there were never any family meetings about any reports by
       any of the girls of sexual activity with defendant. None of the girls ever told him they were
       abused by defendant.
¶ 24       Robert testified that defendant’s room did not have a VCR. The door between defendant’s
       bedroom and the other bedroom was nailed shut and there were no cracks. Robert did not
       remember any of the girls complaining to the family that defendant had abused them. George
       did not say anything to him either. Robert said R.D. left the family house on her own accord.
       Robert further stated that defendant took I.V. driving a couple of times. Robert said I.V. never
       went to the second house to babysit or for any other reason. Selena was the only person who
       had gone to the second house. He did not know whether the girls were ever upstairs alone.
       Defendant occasionally would stay in the garage if he and his girlfriend had an argument.
¶ 25       Rosa testified that the girls never went upstairs. Rosa said that Gomez was always with I.V.
       when defendant was teaching her to drive. The girls never told her they had been abused by
       defendant, nor was there ever a family meeting where they said they were abused. George
       never said anything about any of the girls being abused. Rosa stated that R.D. was not kicked
       out of the family house but that she voluntarily moved out. I.V. moved out to live with her
       boyfriend. Neither R.D. nor I.V. moved out because they were mad at anyone. They did kick
       Selena out of the family house because she fought with Rosa every day. Selena was upset over
       being kicked out of the family house. She never noticed any of the children going into the
       garage. Rosa was the one who disciplined the children; defendant was never involved. When
       defendant slept in the garage after a fight with his girlfriend, he slept in his car.
¶ 26       Defendant testified that he did not sexually assault any of the girls. He said they said those
       things about him because they were mad at him because he “did not approve of [Selena’s]
       boyfriend moving into the [family] house.” Robert contacted defendant and told him that
       Selena and R.D. were causing problems. Defendant said he went to go kick Selena and R.D.
       out, but R.D. was already gone. Defendant started to testify as to something Selena had said,
       but the State objected stating, “Now he wants to talk about what Selena said. [R.D.] is already
       gone, your Honor.” The following then occurred:
                   “[ASSISTANT STATE’S ATTORNEY]: My objection is now he wants to
               introduce what Selena said and I don’t know how that’s going to explain—
                   [DEFENSE COUNSEL]: Well, we will tie it up. We will ask him to explain.
                   THE COURT: Well, only thing is if it doesn’t get tied up then it’s laying out there.
               It goes I think maybe, I don’t know, to bias of the witness. Is that where we are going?
                   [DEFENSE COUNSEL]: Partially.


                                                   -5-
                   THE COURT: Well, what’s the other part of it?
                   [DEFENSE COUNSEL]: We are suggesting that these charges are [the] result of a
               conspiracy between the 3 of them.
                   THE COURT: Well, suggesting and proving are 2 different things. Conspiracy
               means that the 3 of them had to get together and make an agreement and I don’t know
               how he would know that unless they made an agreement in front of him, which is pretty
               stupid in my book, but I will let you ask about things that go to bias of Selena because
               she has testified. I will go that far.”
       Defendant then said, “[Selena] made a remark upon leaving and threw my keys on the ground
       says you and Robert are going to be sorry you did this.” Defendant said, “the next two weeks
       there was nothing but 911 calls that [R.D.] and Selena [D.] wanted their property.” He believed
       I.V. would also make these accusations because she was mad at defendant for kicking Selena
       out of the family house.
¶ 27       During closing arguments, the State said:
               “You know, one thing that you can take from this from the defense witnesses not a
               single one of them called [I.V.] or [R.D.] a liar. *** [N]ot one single witness from the
               defense said those 2 are lying. They’ve got something that they are lying about and they
               are framing [defendant]. Not a single utterance was made that they are making this up.
               This is some fanciful story. Not a single one. Even grandma Rosa said the girls
               sometimes lied to get out of trouble. She never said that. Their ability to tell the truth
               was never questioned. When they had an opportunity to do so it didn’t happen. That
               adds to the credibility of what [R.D.] and [I.V.] were saying.”
¶ 28       In its closing argument, defense counsel stated the State has the burden of proving
       defendant guilty beyond a reasonable doubt. Defense counsel then stated:
               “We have the police officers here, okay. Remember Officer Marcotte up there? He did
               his report. He talked to the girls. I asked him about that. He did a report and I quoted
               these girls, I quoted [R.D.], I think she denied and then it was confirmed by Officer
               Marcotte. Officer Marcotte said in his report he asked both Selena and both [R.D.] if
               [defendant] attempted sexual assault of either one of them. Officer Marcotte
               remembered the girls Selena and [R.D.] looking at each other before they—.”
       The following exchange then occurred:
                   “[ASSISTANT STATE'S ATTORNEY]: I am going to object to that. He just read
               from a report that’s not in evidence.
                   THE COURT: Officer Marcotte never testified.
                   [ASSISTANT STATE'S ATTORNEY]: Right.
                   THE COURT: Did you mean Mr. Starkey?
                   [ASSISTANT STATE'S ATTORNEY]: I move to strike all of that, judge. That’s
               not in evidence, never been talked about.
                   [DEFENSE COUNSEL]: Didn’t we have that testimony from Officer Marcotte,
               judge?
                   THE COURT: He didn’t testify.
                   [ASSISTANT STATE'S ATTORNEY]: He didn’t testify.
                   [DEFENSE COUNSEL]: I will withdraw that.”

                                                   -6-
       The court then directed the jury to disregard that.
¶ 29       After closing arguments, the court directed the jury on the law. The court stated:
                    “From time to time it’s been the duty of the court to rule on the admissibility of
                evidence. You should not concern yourselves with the reasons for these rulings. ***
                    *** Neither by these instructions nor by any ruling or remark which I have made do
                I mean to indicate any opinion as to the facts or as to what your verdict ought to be.”
       The court further instructed the jury:
                    “The defendant is presumed to be innocent of the charges against him. This
                presumption remains with him throughout every stage of the trial and during your
                deliberations of the verdict and is not overcome unless from all the evidence in this case
                you are convinced beyond a reasonable doubt that he’s guilty.
                    The State has the burden of proving the guilt of the defendant beyond a reasonable
                doubt and this burden remains on the State throughout the case. The defendant is not
                required to prove his innocence.”
       The jury found defendant guilty of all counts.
¶ 30       Prior to sentencing, defendant sent a pro se document to court “for a possible Miss Trial
       [sic].” In the document, defendant stated, inter alia:
                    “I was shocked that you did not allowed a statement from Officer Chief Curt
                Marcotte of in evidence was written by him that both alleged/victims were, ‘looking at
                each other in the eyes when statement was being reported.’ That is in evidence and Mr.
                Marcotte police report is the whole reason this all started til this day.”
       The presentence investigation (PSI) report included a section entitled “Offender’s Written
       Version of Offense.” In that section, defendant again wrote Marcotte’s “police report was not
       allowed in jury trial when it is in evidence and in my disclosure that started all this
       investigation.” Defendant was sentenced to consecutive terms of 10, 6, and 2 years in prison on
       the respective counts.

¶ 31                                            ANALYSIS
¶ 32                                  I. The Circuit Court’s Comment
¶ 33       Defendant argues that the court “improperly shifted the burden of proof to the defense by
       stating, in the presence of the jury”:
               “Well, suggesting and proving [a conspiracy] are 2 different things. Conspiracy means
               that the 3 of them had to get together and make an agreement and I don’t know how he
               would know that unless they made an agreement in front of him, which is pretty stupid
               in my book ***.”
       Specifically, defendant argues that this comment, which was “effectively [a jury] instruction,”
       “misstated the law” in two ways: the court (1) “indicated that [defendant] bore the burden of
       proving his theory of defense”; and (2) “went on to suggest that the required proof of the
       defense case was impossible absent direct evidence of an explicit agreement among the State’s
       witnesses to falsely accuse [defendant].” Defendant admits that the alleged errors are forfeited,
       as he neither objected to the comment at trial nor did he file a posttrial motion, but asks us to
       consider his argument under both prongs of the plain-error doctrine. We do not believe the
       court’s comment shifted the burden of proof to defendant. However, we do agree the comment


                                                    -7-
       misstated the law as far as the evidence necessary to prove a conspiracy. Nonetheless, we do
       not find that the misstatement of law rises to the level of plain error, as the evidence was not
       closely balanced and, when considering the totality of the circumstances, the error did not
       confuse the jury.
¶ 34        Defendant first argues that the court’s comment indicated that defendant bore the burden of
       proving his defense. It is manifest that the State carries the burden of proving each element of a
       charged offense beyond a reasonable doubt. E.g., People v. Brown, 2013 IL 114196, ¶ 52.
       Such burden rests on the State throughout the entire trial and never shifts to the defendant.
       People v. Howery, 178 Ill. 2d 1, 32 (1997). “The defendant is presumed innocent throughout
       the course of the trial and does not have to prove his innocence, testify, or present any
       evidence.” People v. Cameron, 2012 IL App (3d) 110020, ¶ 27.
¶ 35        Defendant points to the court’s comment that “suggesting and proving are 2 different
       things,” and argues that this, coupled with the “instruction” about proof in conspiracy, shifted
       the burden of proof to defendant. Reviewing the record in its entirety, we cannot say that this
       isolated comment shifted the burden to defendant. The court did not make the comment to the
       jury, but to counsel. Though the comment was made in the presence of the jury, it did not
       amount to an instruction, and the court instructed the jury to disregard any remarks it made
       while ruling on the admissibility of evidence. When selecting the jury, the court specifically
       asked each juror whether he or she understood that defendant was presumed innocent, must be
       proved guilty beyond a reasonable doubt, and was not required to offer any evidence on his
       behalf. After the comment by the court regarding conspiracy was made, defense counsel told
       the jury again, during closing arguments, that the burden of proof was on the State. Upon the
       trial’s conclusion, the court instructed the jury that defendant did not have to prove his
       innocence and that the burden of proof was with the State throughout the entire case. Viewing
       the court’s comment in context, the record shows that the comment did not act to shift the
       burden of proof to defendant, nor could it be interpreted as such by the jury. The lack of error
       precludes our need to consider plain error. See People v. Walker, 232 Ill. 2d 113, 124-25
       (2009).
¶ 36        In coming to this conclusion, we reject defendant’s framing of the comment as an
       instruction. Every case that defendant cites considers actual jury instructions that the court
       directed at the jury. See People v. Pollock, 202 Ill. 2d 189, 212 (2002); People v. Mohr, 228 Ill.
2d 53, 66-67 (2008); People v. Messenger, 2015 IL App (3d) 130581, ¶ 44; People v. Murray,
       364 Ill. App. 3d 999, 1006-07 (2006); People v. Williams, 181 Ill. 2d 297, 319 (1998); People
       v. Mendez, 2013 IL App (4th) 110107, ¶ 33. As stated above, the comment the court made was
       not a jury instruction. See supra ¶ 35. In fact, it was not even directed to the jury. Defendant’s
       cited case law is not applicable.
¶ 37        We now turn to defendant’s second argument with regard to the court’s comment.
       Specifically, defendant argues that the court misstated the law of conspiracy. The court stated:
       “Conspiracy means that the 3 of them [I.V., R.D., and Selena] had to get together and make an
       agreement and I don’t know how he would know that unless they made an agreement in front
       of him ***.” The court’s comment suggested that conspiracy could only be shown by direct
       evidence of the agreement testified to by the witness. However, conspiracy can be, and often is,
       proved by circumstantial evidence. People v. Morgason, 311 Ill. App. 3d 1005, 1013 (2000)
       (“Direct evidence of an agreement is not necessary for a conspiracy conviction, since
       agreement between coconspirators may be inferred from their concerted acts towards a

                                                   -8-
       common goal.”). As the court’s comment misstated the law regarding conspiracy, we find the
       comment amounted to error.
¶ 38       As we have determined that the court’s comment was error, we next turn to the question of
       whether it rises to the level of plain error.
               “We will apply the plain-error doctrine when: ‘(1) a clear or obvious error occurred and
               the evidence is so closely balanced that the error alone threatened to tip the scales of
               justice against the defendant, regardless of the seriousness of the error, or (2) a clear or
               obvious error occurred and that error is so serious that it affected the fairness of the
               defendant’s trial and challenged the integrity of the judicial process, regardless of the
               closeness of the evidence.’ ” People v. Thompson, 238 Ill. 2d 598, 613 (2010) (quoting
               People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).
       Defendant asks us to consider the error under both prongs of plain error.
¶ 39       First, the evidence was not closely balanced. “[I]n making a determination of whether the
       evidence is closely balanced, a reviewing court must make a commonsense assessment of the
       evidence within the context of the circumstances of the individual case.” People v. Belknap,
       2014 IL 117094, ¶ 52.
¶ 40       I.V., R.D., and Selena all testified as to defendant’s abuse of I.V. and R.D. All three were
       consistent as to the fact that defendant sexually abused and sexually assaulted I.V. and R.D.
       Defendant even admits that “there was nothing inherently incredible” about their accounts as
       “their inability to remember the precise time or frequency of events would not have been
       unusual, given both the passage of time and I.V.’s evident handicap.” Further, factual portions
       of their stories—such as the driving lessons, defendant’s discipline of the children, the girls
       going upstairs, and defendant staying in the garage—were corroborated by some of
       defendant’s own witnesses. While defendant denied that this abuse occurred, Starkey and
       Gavel testified to the inconsistent statements defendant made regarding his access to the
       children and pornography. Gavel further testified to inconsistencies in other defense witnesses’
       testimonies regarding whether the girls had ever been upstairs.
¶ 41       We reject defendant’s argument that “the unusual timing and circumstances of their
       contact with authorities raises suspicions.” Defendant points to the fact that I.V. and R.D. went
       to the police at the same time after R.D. and Selena were no longer living in the family house.
       R.D. explained that she was afraid to go to the police while living in the family house. Both
       I.V. and R.D. testified that they were afraid to go to the police, since none of their family
       believed them, but that Selena gave them the strength to report what had happened. Further,
       Rosa stated that neither I.V. nor R.D. were mad at anyone when they left the family house. I.V.
       moved out on her own when she got married, and R.D. had been ready to move out. Serena was
       the only one upset, and she did not make the allegations. After “[v]iewing the evidence in a
       commonsense manner in the context of the totality of the circumstances,” we do not believe
       that the evidence was closely balanced. Id. ¶ 62.
¶ 42       As to the alternative plain error prong, we find the error was not “so serious that it affected
       the fairness of the defendant’s trial and challenged the integrity of the judicial process.” We
       note that the word “conspiracy” was only mentioned in this exchange between the court and
       counsel and was not directed at the jury. Defense counsel did not mention a “conspiracy” in his
       opening or closing arguments, nor did any of the witnesses use the word. The one incorrect
       comment made by the court to counsel, here, is not “sufficient to confuse the jury and cause it


                                                    -9-
       to ignore the clear instructions given to it by the court as to the proper course of its
       deliberations.” See People v. Glasper, 234 Ill. 2d 173, 214 (2009).
¶ 43       Because defendant cannot establish that the evidence was closely balanced or that the error
       was so serious that it affected the trial, we decline to apply the plain-error exception to
       forfeiture.

¶ 44                                          II. Krankel Inquiry
¶ 45       Defendant contends that the circuit court erred in failing to conduct a Krankel inquiry.
       Because defendant’s letter to the court did not express a clear claim of ineffective assistance of
       counsel, we find the court was not required to sua sponte conduct a Krankel inquiry.
¶ 46       People v. Krankel, 102 Ill. 2d 181 (1984), and its progeny have developed the procedure
       for handling claims of ineffective assistance of counsel at the circuit court level. The process
       for hearing those claims contains two steps: (1) the circuit court makes a preliminary inquiry to
       examine the factual basis of the claim; and (2) if the allegations show “possible neglect of the
       case,” new counsel is appointed to represent the defendant in a full hearing on the claims.
       People v. Moore, 207 Ill. 2d 68, 78 (2003).
¶ 47       During the pendency of this appeal, after the parties submitted their briefs, the Illinois
       Supreme Court determined what was necessary to trigger a Krankel inquiry. See People v.
       Ayres, 2017 IL 120071. After sentencing, the defendant in Ayres filed a pro se petition to
       withdraw guilty plea and vacate sentence. Id. ¶ 6. In the petition, the defendant alleged
       “ ‘ineffective assistance of counsel.’ ” Id. He did not include any explanation or facts to
       support his claim. Id. ¶ 7. The appellate court found that “the four words ‘ineffective assistance
       of counsel’ without explanation or any supporting facts were insufficient to trigger the circuit
       court’s duty to inquire.” Id. On appeal, the supreme court noted the conflict among the
       appellate court districts “as to what is sufficient to trigger a Krankel inquiry.” Id. ¶ 18. The
       court held that “when a defendant brings a clear claim asserting ineffective assistance of
       counsel, either orally or in writing, this is sufficient to trigger the trial court’s duty to conduct a
       Krankel inquiry.” Id.
¶ 48       Further, in People v. Taylor, 237 Ill. 2d 68, 77 (2010), the Illinois Supreme Court
       considered whether the defendant had “demonstrate[d] a ‘clear basis’ for [an] allegation of
       ineffective assistance of counsel” where the defendant stated at sentencing that he would have
       taken a plea deal if he had known he “was facing this type of situation.” Id. at 73. The
       defendant argued that his statement implied that counsel was ineffective for failing to advise
       him about the possible penalties if he rejected the plea offer. Id. at 75. The court noted that
       “nowhere in defendant’s statement at sentencing did he specifically complain about his
       attorney’s performance, or expressly state he was claiming ineffective assistance of counsel.”
       Id. at 76. The supreme court found the defendant’s statements to be insufficient to warrant a
       Krankel inquiry, noting, “[i]f defendant’s statement in the case at bar were deemed sufficient
       to require a Krankel inquiry, few statements would be insufficient.” Id. at 77.
¶ 49       Here, defendant sent a document to the court after trial, stating that he was “shocked” the
       court did not allow in evidence from Marcotte. In the PSI report, defendant also said
       Marcotte’s police report was not allowed into evidence. Nowhere in either statement did
       defendant even mention his attorney. Therefore, these statements did not assert a clear claim of
       ineffective assistance of counsel as to warrant a Krankel inquiry. Ayres, 2017 IL 120071, ¶ 18.


                                                     - 10 -
¶ 50       Alternatively, defendant argues that the court should have sua sponte conducted a Krankel
       inquiry after defense counsel, during closing arguments, appeared to believe Marcotte had
       testified. Though the circuit court has a duty to follow the Krankel procedure to consider
       posttrial claims of ineffective assistance of counsel, it is only required to do so when defendant
       raises the claim. See, e.g., id. ¶ 11; People v. Jolly, 2014 IL 117142, ¶ 29; People v. Patrick,
       2011 IL 111666, ¶ 41. The circuit court is not required to sua sponte conduct a Krankel inquiry
       without a claim of ineffective assistance of counsel from defendant, which, as stated above,
       defendant did not do here.

¶ 51                                       CONCLUSION
¶ 52      The judgment of the circuit court of Iroquois County is affirmed.

¶ 53      Affirmed.




                                                   - 11 -